Case 2:18-cv-01269-JLS-JCG Document 128 Filed 01/04/19 Page 1 of 14 Page ID #:3472



     1 Jeffrey B. Isaacs, Esq., SBN 117104
       Jerome H. Friedberg, Esq., SBN 125663
     2 Paige Shen, Esq., SBN 162122
       Robert Gookin, Esq., SBN 251601
     3 ISAACS | FRIEDBERG LLP
       555 S. Flower Street, Suite 4250
     4 Los Angeles, California 90071
       Telephone: (213) 929-5534
     5 Facsimile: (213) 955-5794
       Email:     jisaacs@ifcounsel.com
     6            jfriedberg@ifcounsel.com
                  pshen@ifcounsel.com
     7            rgookin@ifcounsel.com
     8 Attorneys for Plaintiffs STM Atlantic N.V.,
       STM Group, Inc., Emil Youssefzadeh and Umar Javed
     9
    10                             UNITED STATES DISTRICT COURT
    11                           CENTRAL DISTRICT OF CALIFORNIA
    12 STM ATLANTIC N.V., et al.,                       Case No. 2:18-cv-01269-JLS-JCG
    13                    Plaintiffs,                   Assigned to Hon. Josephine L. Staton
    14              vs.                                 PLAINTIFFS’ EX PARTE
                                                        APPLICATION FOR LEAVE TO
    15 DONG YIN DEVELOPMENT                             FILE SUR-REPLY IN
       (HOLDINGS) LIMITED, et al.,                      OPPOSITION TO DEFENDANT
    16                                                  MILBANK, TWEED, HADLEY &
                Defendants.                             McCLOY LLP’S MOTION TO
    17                                                  DISMISS SECOND AMENDED
                                                        COMPLAINT BASED ON
    18                                                  RECENT DEVELOPMENTS;
                                                        MEMORANDUM OF POINTS
    19                                                  AND AUTHORITIES IN SUPPORT
                                                        THEREOF
    20
                                                        [Filed concurrently with
    21                                                  Declarations of Umar Javed and
                                                        Jerome H. Friedberg; and
    22                                                  [Proposed] Order]
    23                                                HEARING
                                                      Date:   Jan. 18, 2019
    24                                                Time:   10:30 a.m.
    25                                                Place:  Courtroom 10A

    26                                                Complaint Filed:       Feb. 15, 2018
                                                      FAC Filed:             Feb. 25, 2018
    27                                                SAC Filed:             Aug. 14, 2018
                                                      Trial Date:            None Set
    28

         PLAINTIFFS’ EX PARTE APPLICATION FOR LEAVE TO FILE A SUR-REPLY IN OPPOSITION TO DEFENDANT
         MILBANK, TWEED, HADLEY & McCLOY LLP’S MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
         278142.5
Case 2:18-cv-01269-JLS-JCG Document 128 Filed 01/04/19 Page 2 of 14 Page ID #:3473



     1                                   EX PARTE APPLICATION
     2              TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
     3 RECORD:
     4              PLEASE TAKE NOTICE that Plaintiffs hereby request leave to submit the
     5 accompanying [Proposed] Sur-Reply and supporting declarations in further
     6 opposition to Defendant Milbank Tweed, Hadley & McCloy LLP’s (“Milbank”)
     7 Motion to Dismiss the Second Amended Complaint (the “Milbank Motion”).1
     8              Plaintiffs make this request to bring to the Court’s attention certain recent
     9 events relevant to this litigation, which occurred after Plaintiffs filed their
    10 Opposition to the Milbank Motion, that bear directly on the continued validity of
    11 certain factual assertions in the Milbank Motion.
    12              This Application is made after providing notice to counsel for Milbank, as
    13 required by Local Rule 7-19.1, on January 2, 2019. Declaration of Jerome H.
    14 Friedberg (“Friedberg Decl.”), ¶¶ 6-7, Exh. F. Milbank has advised that it opposes
    15 the application.
    16              Milbank’s counsel in this lawsuit is:
    17                    Mark C. Scarsi
                          mscarsi@milbank.com
    18                    Milbank, Tweed, Hadley & McCloy LLP
                          2029 Century Park East, 33rd Floor
    19                    Los Angeles, CA 90067
                          Telephone: (424) 386-4000
    20                    Facsimile: (213) 629-5063
    21                    Thomas A. Arena (pro hac vice)
                          tarena@milbank.com
    22                    Milbank, Tweed, Hadley & McCloy LLP
                          28 Liberty Street
    23                    New York, NY 10005
                          Telephone: (212) 530-5000
    24                    Facsimile: (212) 822-5828
    25 //
    26
         1
    27  This application and the supporting points and authorities use the same acronyms,
       shortened names and collective labels as in Plaintiffs’ Opposition to the Milbank
    28 Motion.
                                                2
         PLAINTIFFS’ EX PARTE APPLICATION FOR LEAVE TO FILE A SUR-REPLY IN OPPOSITION TO DEFENDANT
         MILBANK, TWEED, HADLEY & McCLOY LLP’S MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
         278142.5
Case 2:18-cv-01269-JLS-JCG Document 128 Filed 01/04/19 Page 3 of 14 Page ID #:3474



     1              Defendant Dong Yin Development (Holdings) Limited’s counsel in this
     2 lawsuit is:
     3                    John C. Hueston
                          jhueston@hueston.com
     4                    Alison Plessman
                          aplessman@hueston.com
     5                    Adam Olin
                          aolin@hueston.com
     6                    HUESTON HENNIGAN LLP
                          523 West 6th Street, Suite 400
     7                    Los Angeles, CA 90014
                          Telephone: (213) 788-4340
     8                    Facsimile: (888) 775-0898
     9              Defendant China Orient Asset Management (International) Holding
    10 Limited’s counsel in this lawsuit is:
    11                    Brian A. Sun
                          basun@jonesday.com
    12                    Rasha Gerges Shields
                          rgergesshields@jonesday.com
    13                    Christopher K. Pelham
                          cpelham@jonesday.com
    14                    JONES DAY
                          555 South Flower Street, Fiftieth Floor
    15                    Los Angeles, CA 90071-2300
                          Telephone: (213) 489-3939
    16                    Facsimile: (213) 243-2539
    17              Defendant Ludwig Chang’s counsel in this lawsuit is:
    18                    Jennifer L. Williams (SBN 268782)
                          Anya J. Goldstein (SBN 288780)
    19                    SUMMA LLP
                          800 Wilshire Blvd., Suite 1050
    20                    Los Angeles, CA 90017
                          jenn@summaLLP.com
    21                    anya@summaLLP.com
                          Telephone: (213) 260-9456/9451
    22                    Facsimile: (213) 835-0939
    23 //
    24 //
    25 //
    26 //
    27 //
    28 //
                                                      3
         PLAINTIFFS’ EX PARTE APPLICATION FOR LEAVE TO FILE A SUR-REPLY IN OPPOSITION TO DEFENDANT
         MILBANK, TWEED, HADLEY & McCLOY LLP’S MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
         278142.5
Case 2:18-cv-01269-JLS-JCG Document 128 Filed 01/04/19 Page 4 of 14 Page ID #:3475



     1              Defendants Shiyue Liu’s and Yuen-Cheung Wong’s counsel in this lawsuit
     2 is:
     3                    Charles L. Kreindler
                          ckreindler@sheppardmullin.com
     4                    Travis J. Anderson
                          tanderson@sheppardmullin.com
     5                    Anthony N. Moshirnia
                          amoshirnia@sheppardmullin.com
     6                    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                          333 South Hope Street, 43rd Floor
     7                    Los Angeles, California 90071-1422
                          Telephone: (213) 620-1780
     8                    Facsimile: (213) 620-1398
     9
    10              This Application is made pursuant to Local Rule 7-10, which requires “prior
    11 written order of the Court” to file a response to a reply.
    12              This Application is based upon this Application; the accompanying
    13 Memorandum of Points and Authorities, [Proposed] Sur-Reply and Declarations of
    14 Umar Javed and Jerome H. Friedberg; and such further argument, evidence and
    15 authorities as may be presented in support of this Application.
    16
    17 DATED: January 4, 2019                      ISAACS | FRIEDBERG LLP
    18
    19                                               /s/ Jerome H. Friedberg
                                                   Jeffrey B. Isaacs, Esq.
    20                                             Jerome H. Friedberg, Esq.
                                                   Robert Gookin, Esq.
    21
                                                   Attorneys for Plaintiffs STM Atlantic N.V.,
    22                                             STM Group, Inc., Emil Youssefzadeh and
                                                   Umar Javed
    23
    24
    25
    26
    27
    28
                                                      4
         PLAINTIFFS’ EX PARTE APPLICATION FOR LEAVE TO FILE A SUR-REPLY IN OPPOSITION TO DEFENDANT
         MILBANK, TWEED, HADLEY & McCLOY LLP’S MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
         278142.5
Case 2:18-cv-01269-JLS-JCG Document 128 Filed 01/04/19 Page 5 of 14 Page ID #:3476



     1                    MEMORANDUM OF POINTS AND AUTHORITIES
     2                                     I.         INTRODUCTION.
     3              Plaintiffs request leave to file the accompanying [Proposed] Sur-Reply, filed
     4 concurrently herewith as Exhibit A, and supporting declarations to bring to the
     5 Court’s attention recent events that directly contradict certain factual assertions
     6 made by Milbank in its Motion to Dismiss the Second Amended Complaint (the
     7 “Milbank Motion”), and its Reply in support of that motion (the “Reply”). These
     8 events occurred after Plaintiffs filed their Opposition to the Milbank Motion;
     9 accordingly, they could not have been raised in Plaintiffs’ Opposition. Plaintiffs’
    10 [Proposed] Sur-Reply is limited to these recent developments.
    11                                          II.    DISCUSSION.
    12              Courts have “the inherent authority to grant leave to a party to file a sur-reply
    13 when the information would be germane to the court’s evaluation of a pending
    14 matter[.]” Oracle USA, Inc. v. Rimini Street, Inc., 2016 WL 6208254 at *2
    15 (D. Nev., Oct. 24, 2016), citing Cedars-Sinai Medical Center v. Shalala, 177 F.3d
    16 1126, 1129 (9th Cir. 1999); see also Schmidt v. Shah, 696 F.Supp.2d 44, 59-60
    17 (D.C.D.C. Mar, 17, 2010) (decision to grant leave to file sur-reply is committed to
    18 court’s discretion).
    19              Leave to file a sur-reply should be granted where, as here, “a valid reason for
    20 additional briefing exists, such as when the reply brief raises ‘new’ arguments that
    21 require some additional response, or the sur-reply appears to clarify ‘many’ of the
    22 movant’s positions.” Great American Ins. Co. v. Berl, 2017 WL 8180627, at *1
    23 (C.D. Cal. Oct. 23, 2017); see also Equal Employment Opportunity Commission v.
    24 Evans Fruit Co., 2011 WL 13115962 at *1 (E.D. Wash. Mar. 24, 2011) (granting
    25 leave to file a sur-reply “because it is apparent there were new developments
    26 between the parties following the filing of [plaintiff’s] response to the motion”).
    27              As set forth in the attached [Proposed] Sur-Reply, there have been recent
    28 developments in this matter that directly refute Milbank’s contentions that
                                                 5
         PLAINTIFFS’ EX PARTE APPLICATION FOR LEAVE TO FILE A SUR-REPLY IN OPPOSITION TO DEFENDANT
         MILBANK, TWEED, HADLEY & McCLOY LLP’S MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
         278142.5
Case 2:18-cv-01269-JLS-JCG Document 128 Filed 01/04/19 Page 6 of 14 Page ID #:3477



     1 Plaintiffs’ claims are not ripe, that Plaintiffs lack standing and that Plaintiffs’
     2 alleged damages are speculative and contingent. See Dkt. 92, pp. 20, 22; Dkt. 119,
     3 pp. 6-7, 10, 15. The Court should therefore exercise its discretion to grant Plaintiffs
     4 leave to file the attached Sur-Reply to ensure that it has a complete and fulsome
     5 factual record in ruling on the Milbank Motion.
     6                                       III.   CONCLUSION.
     7              For all of the foregoing reasons, this ex parte application for leave to file the
     8 accompanying [Proposed] Sur-Reply should be granted.
     9
    10 DATED: January 4, 2019                       ISAACS | FRIEDBERG LLP
    11
                                                           /s/ Jerome H. Friedberg
    12                                              Jeffrey B. Isaacs, Esq.
                                                    Jerome H. Friedberg, Esq.
    13                                              Robert Gookin, Esq.
    14                                              Attorneys for Plaintiffs STM Atlantic N.V., STM
                                                    Group, Inc., Emil Youssefzadeh and Umar
    15                                              Javed
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                        6
         PLAINTIFFS’ EX PARTE APPLICATION FOR LEAVE TO FILE A SUR-REPLY IN OPPOSITION TO DEFENDANT
         MILBANK, TWEED, HADLEY & McCLOY LLP’S MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
         278142.5
Case 2:18-cv-01269-JLS-JCG Document 128 Filed 01/04/19 Page 7 of 14 Page ID #:3478




                Exhibit A
Case 2:18-cv-01269-JLS-JCG Document 128 Filed 01/04/19 Page 8 of 14 Page ID #:3479



  1   Jeffrey B. Isaacs, Esq., SBN 117104
      Jerome H. Friedberg, Esq., SBN 125663
  2   Paige Shen, Esq., SBN 162122
      Robert Gookin, Esq., SBN 251601
  3   ISAACS | FRIEDBERG LLP
      555 S. Flower Street, Suite 4250
  4   Los Angeles, California 90071
      Telephone: (213) 929-5534
  5   Facsimile: (213) 955-5794
      Email: jisaacs@ifcounsel.com
  6           jfriedberg@ifcounsel.com
              pshen@ifcounsel.com
  7           rgookin@ifcounsel.com
  8   Attorneys for Plaintiffs STM Atlantic N.V.,
      STM Group, Inc., Emil Youssefzadeh and Umar Javed
  9
 10                              UNITED STATES DISTRICT COURT
 11                            CENTRAL DISTRICT OF CALIFORNIA
 12   STM ATLANTIC N.V., a Dutch            Case No. 2:18-cv-01269-JLS-JCG
      company; STM GROUP, INC., a
 13   Delaware corporation;
      EMIL YOUSSEFZADEH, an                 Assigned to Hon. Josephine L. Staton
 14   individual; and UMAR JAVED, an
      individual,                           PLAINTIFFS’ [PROPOSED]
 15
                       Plaintiffs,          SUR-REPLY IN OPPOSITION TO
 16                                         DEFENDANT MILBANK, TWEED,
                 vs.                        HADLEY & McCLOY LLP’S MOTION
 17                                         TO DISMISS SECOND AMENDED
      DONG YIN DEVELOPMENT                  COMPLAINT BASED ON RECENT
 18   (HOLDINGS) LIMITED, a Hong            DEVELOPMENTS
      Kong unlimited company; CHINA
 19   ORIENT ASSET MANAGEMENT
      (INTERNATIONAL) HOLDING               [Filed concurrently with Declarations of
 20   LIMITED, a Hong Kong limited          Umar Javed and Jerome H. Friedberg and
      company; and LUDWIG CHANG,            [Proposed] Order]
 21   an individual,
 22                                         HEARING
                       Defendants.          Date:   Jan 18, 2019
 23                                         Time:   10:30 a.m.
                                            Place:  Courtroom 10A
 24
 25                                         Complaint Filed:      Feb. 15, 2018
                                            FAC Filed:            Feb. 25, 2018
 26                                         SAC Filed:            Aug. 14, 2018
                                            Trial Date:           None Set
 27
 28
                                              -1-
             PLAINTIFFS’ [PROPOSED] SUR-REPLY IN FURTHER OPPOSITION TO DEFENDANT
                   MILBANK’S MOTION TO DISMISS SECOND AMENDED COMPLAINT
      278182.9
Case 2:18-cv-01269-JLS-JCG Document 128 Filed 01/04/19 Page 9 of 14 Page ID #:3480



  1                                            SUR-REPLY
  2              Plaintiffs submit this Sur-Reply in further opposition to Milbank’s Motion to
  3   Dismiss the Second Amended Complaint (the “Milbank Motion”), and in particular to
  4   further address its argument that Plaintiffs lack standing and that their claims are not
  5   ripe.1 This Sur-Reply is limited to events that occurred after Plaintiffs filed their
  6   Opposition to the Milbank Motion and Milbank filed its Reply in support of its Motion
  7   (the “Reply”). As discussed below, these events directly contradict certain
  8   unsupported factual assertions upon which the Milbank Motion and the Reply are
  9   based.2
 10                                      I.    INTRODUCTION.
 11              In the Milbank Motion and Reply, Milbank contended that Plaintiffs’ claims are
 12   not ripe and Plaintiffs lack standing because their alleged damages are too speculative
 13   and contingent. See Dkt. 92, pp. 20, 22; Dkt. 119, pp. 6-7, 10, 15. In support of these
 14   arguments, Milbank made factual assertions not appearing on the face of the SAC or
 15   supported by any declarations or documents, and which therefore should be ignored.
 16   See Dkt. 112, pp. 15-16. To the extent that the Court may nonetheless consider these
 17   assertions, Plaintiffs are submitting evidence involving recent events which directly
 18   refutes Milbank’s (unsupported) assertions.
 19              In particular, Milbank contended that: (1) there has been no finding of a
 20   violation of the U.S. export control laws; (2) GIP-Cayman is still operating; (3) Boeing
 21   is still building a satellite for GIP-Cayman; and (4) SpaceX is still on board to launch
 22   that satellite. Dkt. 92, p. 13; Dkt. 119, p. 15.3 These unsupported factual assertions
 23
 24   1
        This Sur-Reply is being submitted in further opposition to the Milbank Motion and to
 25   the other defendants’ motions to dismiss to the extent that they seek to join in or
      incorporate Milbank’s arguments.
 26   2
        This Sur-Reply uses the same acronyms, shortened names and collective labels as in
 27   Plaintiffs’ Opposition to the Milbank Motion.
      3
        In a meet and confer conference call on January 2, 2019, Milbank’s counsel indicated
 28   that Milbank is withdrawing the claim that Boeing has not cancelled the satellite
                                                     -2-
                 PLAINTIFFS’ [PROPOSED] SUR-REPLY IN FURTHER OPPOSITION TO DEFENDANT
                       MILBANK’S MOTION TO DISMISS SECOND AMENDED COMPLAINT
      278182.9
 Case 2:18-cv-01269-JLS-JCG Document 128 Filed 01/04/19 Page 10 of 14 Page ID
                                   #:3481


1    have been disproven or substantially undermined by recent events. More specifically,
2    because of the illegal conduct alleged in the SAC, the Commerce Department’s Bureau
3    of Industry and Security (“BIS”) has revoked Boeing’s Export License for the Satellite;
4    Boeing has cancelled its contract with GIP-Cayman to construct the satellite; a
5    United States Senator has expressly demanded that the Committee on Foreign
6    Investment in the United States (“CFIUS”) undertake an investigation into the
7    transaction by which Bronzelink acquired its ownership interest in GIP-Cayman
8    (the “Bronzelink transaction”); Boeing has come under investigation by the
9    U.S. Securities and Exchange Commission (“SEC”); and GIP-Cayman is facing
10   regulatory scrutiny from the Commerce and Treasury Departments. As a result of
11   these and other recent events, Milbank’s unsupported assertions upon which its Motion
12   is based have been proven altogether wrong.
13                                         II.   ARGUMENT.
14   A.         Milbank’s Claim That Plaintiffs Have Not Suffered Damages.
15              On September 21, 2018, Milbank filed the Milbank Motion, arguing that:
16              Plaintiffs’ basic story—that a group of defendants conspired to induce
                Plaintiffs to sell a majority stake in non-party Global IP-Cayman
17              (“GIP-Cayman”) to a company controlled by PRC nationals in violation
18              of the US export control laws—suffers from a fatal flaw. To date, there
                has been no finding of any violation. GIP-Cayman is still operating.
19              Boeing is still building a satellite for GIP-Cayman, and SpaceX is still on
20              board to launch the satellite. And Plaintiffs still have a right to share in
                the profits of GIP-Cayman.
21
22   Dkt. 92, p. 1. Milbank further argued that the SAC must be dismissed because
23   Plaintiffs have suffered no immediate or certain harm:
24              Plaintiffs have not lost any benefits of GIP-Cayman’s contracts with
                Boeing and SpaceX. The SAC does not allege that Boeing has
25              terminated its contract to build the satellite or that SpaceX has cancelled
26              its agreement to launch the satellite. Nor do Plaintiffs allege that Boeing
27
     contract. Declaration of Jerome H. Friedberg, filed concurrently herewith (“Friedberg
28   Decl.), ¶ 8.
                                                    -3-
                PLAINTIFFS’ [PROPOSED] SUR-REPLY IN FURTHER OPPOSITION TO DEFENDANT
                      MILBANK’S MOTION TO DISMISS SECOND AMENDED COMPLAINT
     278182.9
 Case 2:18-cv-01269-JLS-JCG Document 128 Filed 01/04/19 Page 11 of 14 Page ID
                                   #:3482

                and SpaceX identified any compliance issues when alerted (by Plaintiffs)
1
                about possible US export control violations. Any loss of benefits under
2               the Boeing and SpaceX contracts therefore would depend on a
                contingent event in which Boeing or SpaceX cancels its contract with
3               GIP-Cayman or refuses to perform thereunder. The SAC does not allege
4               any facts supporting an inference that any such event is immediate and
                certain.
5
6    Id., p. 20.
7               Milbank also asserted that “Plaintiffs’ alleged loss of GIP-Cayman’s future
8    profits is unquestionably speculative and contingent. Plaintiffs do not allege that any
9    conduct by Defendants has impeded the Satellite Project; Boeing and SpaceX continue
10   to perform under their respective contracts, and Bronzelink’s equity infusion has
11   provided GIP-Cayman with the necessary capital to pursue its business plan.” Id.,
12   p. 22.
13              Similarly, in its Reply, filed on November 21, 2018, Milbank argued that
14   the SAC must be dismissed because Plaintiffs have not alleged that
15   GIP-Cayman has suffered any harm:
16              Plaintiffs’ standing and damages arguments suffer from yet another
                fundamental defect. Even if Plaintiffs theoretically had standing to
17              assert a claim for an injury directly suffered by GIP-Cayman, they allege
                no actual harm to GIP-Cayman. In its Motion, Milbank pointed out that
18              no government agency has found a violation of a U.S. export control law
                and that Boeing and SpaceX continue to perform under their respective
19              contracts to build and launch the satellite.
20   Dkt. 119, p. 10.
21              Milbank’s ripeness and standing claims are fully addressed in Plaintiffs’
22   Opposition. Dkt. 112, pp. 13-17. Moreover, the factual assertions quoted above were
23   not supported by any evidence, and thus should be ignored for that reason alone. If the
24   Court is nevertheless inclined to consider these arguments, it should reject them
25   because, as set forth below, Milbank’s unsupported factual assertions have been
26   completely refuted by recent events.
27   B.         Recent Events Leading to the Death of the Satellite Project.
28              On November 16, 2018, Bahram Pourmand, the Chief Executive Officer of
                                                   -4-
                PLAINTIFFS’ [PROPOSED] SUR-REPLY IN FURTHER OPPOSITION TO DEFENDANT
                      MILBANK’S MOTION TO DISMISS SECOND AMENDED COMPLAINT
     278182.9
 Case 2:18-cv-01269-JLS-JCG Document 128 Filed 01/04/19 Page 12 of 14 Page ID
                                   #:3483


1    GIP-Cayman, sent a letter to the Bronzelink and GIP-Cayman directors stating that
2    Bronzelink owed $7 million to GIP-Cayman, and that “[b]eyond this US$7m, GIP
3    requires US$150m before 26 November 2018 and an additional [US]$50m by the end
4    of December 2018, in order to meet its payment obligations with its vendors.”
5    Declaration of Umar Javed, filed concurrently herewith (“Javed Decl.”), ¶ 3, Exh. A.
6    Pourmand went on to state that unless additional funding was secured “in the
7    immediate future,” GIP would be forced to “proceed to file for bankruptcy” and wind
8    up operations. He concluded by urgently requesting a meeting of the GIP-Cayman
9    Board of Directors to address the company’s financial crises. Id.
10              Shortly thereafter, on December 4, 2018, the Wall Street Journal published an
11   in-depth article about the PRC’s involvement in the Bronzelink transaction through
12   Dong Yin, and the potential violations of U.S. export control laws. Friedberg Decl., ¶
13   2, Exh. D.
14              The next day, on December 5, 2018, BIS revoked the Export License it had
15   previously issued authorizing Boeing to export restricted satellite technology to
16   GIP-Cayman. Javed Decl., ¶ 4. That same day, Boeing cancelled the contract by
17   which it had agreed to build and deliver the satellite to GIP-Cayman, effectively killing
18   the Satellite Project. Id., Friedberg Decl., ¶ 3, Exh. E. The Commerce Department has
19   now questioned GIP-Cayman about the Bronzelink transaction. Javed Decl., ¶ 7.
20              On December 12, 2018, New Jersey Senator Bob Menendez, the senior member
21   of the Senate Committee on Banking, Housing and Urban Affairs, issued a press
22   release attaching a December 11, 2018 letter that he had sent to Treasury Secretary
23   Steve Mnuchin and Commerce Secretary Wilbur Ross regarding the Bronzelink
24   transaction. Friedberg Decl., ¶ 4, Exh. F.4 In that letter, Senator Menendez provided
25   an overview of the compliance issues discussed in the Wall Street Journal articles. He
26   4
       The Commerce Department and the Treasury Department are both members of
27   CFIUS. CFIUS is an interagency committee that is authorized to review transactions
     involving foreign investment in the United States to determine the effect of such
28   transactions on national security.
                                                   -5-
                PLAINTIFFS’ [PROPOSED] SUR-REPLY IN FURTHER OPPOSITION TO DEFENDANT
                      MILBANK’S MOTION TO DISMISS SECOND AMENDED COMPLAINT
     278182.9
 Case 2:18-cv-01269-JLS-JCG Document 128 Filed 01/04/19 Page 13 of 14 Page ID
                                   #:3484


1    then requested Secretaries Munchin and Ross to provide written answers to a series of
2    questions regarding the Bronzelink transaction in the context of a potential CFIUS
3    investigation. He also asked both Secretaries to commit to briefing his staff “within
4    30 days on the status of any pending CFIUS review of this transaction.” Id.
5    Subsequently, GIP-Cayman has faced questioning by the Treasury Department, which
6    is conducting a CFIUS review of the Bronzelink transaction. Javed Decl., ¶ 7.
7               On December 18, 2018, GIP-USA received a litigation hold letter from the SEC,
8    placing a hold on the company’s documents that relate or refer to Dong Yin, COAMI,
9    Chang, Bronzelink and others. Javed Decl., ¶ 8, Exh. B.
10              During December 2018 ‒ most recently on December 31 ‒ meetings of the
11   GIP-Cayman Board of Directors have been noticed for the purpose of discussing what
12   actions the company should take in light of the above developments. None of the
13   board meetings, however, was ever convened because, on each occasion, there were
14   not enough Bronzelink-appointed (Series A) board members in attendance to constitute
15   a quorum. Javed Decl., ¶¶ 5, 6, 9. Moreover, Defendant Tony Wong and Henry Fan
16   have now resigned from the GIP-Cayman Board in the wake of these recent
17   developments, while Defendant Shiwen Fan’s whereabouts are unknown. Id., ¶ 10,
18   Exh. C. Further, a fourth Bronzelink-appointed director, Hai Ming Zhang, has failed to
19   attend any of the three board meetings noticed in December 2018. Id., ¶ 10.5
20              Accordingly, if there was any doubt before, there can be none now. These
21   recent developments directly contradict Milbank’s claims that Plaintiffs have not
22   suffered a legally cognizable injury because the Satellite Project is proceeding as
23   planned. To the contrary, Defendants’ illegal scheme has now gained national
24   notoriety, triggered multiple government investigations and caused the Satellite Project
25   to fail, leaving GIP-Cayman insolvent, in disarray and on the verge of bankruptcy.
26   //
27
     5
      The three Common Directors have been present at all of these meetings.
28   Javed Decl., ¶ 11.
                                                  -6-
                PLAINTIFFS’ [PROPOSED] SUR-REPLY IN FURTHER OPPOSITION TO DEFENDANT
                      MILBANK’S MOTION TO DISMISS SECOND AMENDED COMPLAINT
     278182.9
 Case 2:18-cv-01269-JLS-JCG Document 128 Filed 01/04/19 Page 14 of 14 Page ID
                                   #:3485


1                                         III.   CONCLUSION.
2               For all the foregoing reasons, and as set forth in Plaintiffs’ Opposition to the
3    Milbank Motion, the Milbank Motion should be denied.
4
5    Dated: January 4, 2019                      Respectfully submitted,
6                                                ISAACS | FRIEDBERG LLP
7
8                                                By: /s/ Jerome H. Friedberg
                                                    JEFFREY B. ISAACS, ESQ.
9                                                   JEROME H. FRIEDBERG, ESQ.
10                                                  ROBERT GOOKIN, ESQ.

11                                               Attorneys for Plaintiffs STM Atlantic N.V.,
                                                 STM Group, Inc., Emil Youssefzadeh and
12
                                                 Umar Javed
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -7-
                PLAINTIFFS’ [PROPOSED] SUR-REPLY IN FURTHER OPPOSITION TO DEFENDANT
                      MILBANK’S MOTION TO DISMISS SECOND AMENDED COMPLAINT
     278182.9
